DAYTON, J.
(dissenting). There was no testimony to show what, if any, damage was sustained by defendant. I understánd the rule to be that the term “liquidated damages” is not of itself sufficient to enforce a “penalty.” It may not be said arbitrarily that “the expense, inconvenience to customers and to the company, and loss of custom which the company may be occasioned by his [plaintiff’s] failure to give the company such notice in order to enable it to train and instruct a successor on said route,” would be or was $25. All these matters were ascertainable by some form of competent evidence.
The judgment should be affirmed, without modification. . ■ •